[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 07-11550                 SEPTEMBER 25, 2007
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK


                    D. C. Docket No. 07-00057-CR-T-27MAP

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                      versus

MARIO PINA,

                                                     Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                              (September 25, 2007)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      Tracy Dreispul, appointed counsel for Mario Pina in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and has
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pina’s revocation of supervised

release and resulting sentence are AFFIRMED.




                                          2